Citation Nr: 9905717	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from March 1990 to May 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1994 determination of the Des Moines, Iowa, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board notes that the case was transferred in June 1998 to 
the RO in Washington, DC.  

This case has been returned to the Board following its remand 
of the veteran's back claim to the RO in May 1997.  The Board 
sought clarification of the medical evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative medical evidence shows that scoliosis of 
the veteran's spine is a developmental defect.  

3.  The probative medical evidence of record shows that the 
veteran's current back pain disorder was incurred during 
active service.


CONCLUSION OF LAW

A back disorder independent of scoliosis was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen on 
approximately five occasions during service for complaints of 
back pain.  Initially, the veteran was seen in March 1990 for 
back pain with a duration of one week.  The examiner noted no 
history of back trauma in the past 72 hours.  In April 1990, 
the examiner assessed thoracic muscle strain.  Treatment 
reports in September 1990 show muscle spasm of the thoracic 
and lumbosacral spine.  A September 1990 x-ray report 
revealed mild scoliosis of the spine convex to the right 
measuring 12 degrees from the T8 through the L2 vertebrae.  
The service medical records also show that the veteran 
complained of back pain in April 1991.

The VA examiner in August 1993 diagnosed injury of the low 
back and mild scoliosis of the upper lumbar, lower thoracic 
spine.  

The veteran reported complaints of back pain in a 
January 1998 VA examination.  On physical examination, the 
examiner noted a slight postural abnormality, a scoliosis, 
for which the veteran was well-compensated.  The examiner 
noted that the scoliosis was 5 to 8 degrees in nature and 
that it was right thoracic, left lumbar.  The diagnosis was 
slight scoliosis and back pain.  The examiner opined that the 
back pain was not related to the scoliosis and that the 
scoliosis was a developmental problem that was either a 
defect or growth problem, rather than a disease.  The 
examiner also noted that the major pain was in the 
lumbosacral area, rather than in the thoracic or lumbar area 
of the scoliosis.  

The January 1998 x-ray report of the spine shows impressions 
of mild to moderate thoracolumbar scoliosis, mid-thoracic 
convexity to the left and thoracolumbar convexity to the 
right, slight accentuation of lumbar lordosis, and mild 
sclerosis sacroiliac joints. 

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Veterans Appeals (Court) has 
articulated the requirements for a well grounded claim for 
service connection as follows: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).



Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Analysis

Initially, the Board finds that the veteran's claim for 
service connection for a back disorder is well grounded.  
38 U.S.C.A. § 5107(a).  The service medical records show that 
the veteran was seen for complaints of back pain on several 
occasions.  The veteran complained of back pain since service 
in her January 1998 VA examination and her lay testimony is 
competent to provide a nexus between her inservice symptoms 
and the present disorder on the basis of continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997); see also Falzone v. Brown, 8 Vet. App. 403, 405 
(1995).  The current medical assessment of back pain in the 
January 1998 VA examination report appears to relate the 
current back disorder to the continuity of back pain 
symptomatology.  Savage, 10 Vet. App. at 497.

Where the claim is well grounded, VA has a statutory duty to 
assist the veteran in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a).  There is no indication from 
the record that additional evidence is outstanding or that 
evidence has not been obtained.  Moreover, the record 
contains a VA examination report with respect to the back 
disorder obtained in connection with the Board's May 1997 
remand.  Accordingly, no further development is indicated 
with respect to VA's duty to assist in developing facts 
pertinent to the veteran's claim.  Id. 

Initially, the Board notes that the probative medical 
evidence shows that the veteran's spine contains a scoliosis.  
The regulations provide that congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  In connection with this regulation, VA General 
Counsel has held that service connection may be granted for 
diseases, but not defects, of congenital, developmental or 
familial origin.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The Board finds that the veteran's scoliosis is a 
developmental defect for which service connection is not 
available.  The January 1998 VA examiner opined that 
scoliosis is a developmental problem, rather than a disease.  
He further opined that the back pain is not related to the 
scoliosis.  Thus, the probative evidence does not show that 
the veteran's back pain is an injury or disease superimposed 
on the developmental scoliosis.  Id.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the Court held that in a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
In the case at hand, the law does not afford service 
connection for the veteran's scoliosis of the spine.  

In light of the foregoing, the Board will determine whether 
service connection is, nonetheless, warranted for the 
veteran's back pain.  Following a review of the pertinent 
evidence of record, the Board finds that the evidence is 
evenly balanced as to require application of the benefit of 
the doubt in favor of the veteran's claim.  Gilbert, 1 Vet. 
App. at 56.  The evidence in support of the claim consists of 
the VA examiner's diagnosis in January 1998 of back pain.  
Further, he noted that the veteran's pain was in the 
lumbosacral area.  As noted above, the veteran was treated 
during service on several occasions for back pain at which 
time muscle spasm was found and lumbosacral strain was 
diagnosed.  The evidence against the veteran's claim consists 
of the break in chronicity between the treatment during basic 
training for her back and any treatment for her back prior to 
her separation from service.  The evidence provided by the 
veteran's statements, however, establishes a continuity of 
back pain symptomatology following discharge and the 
diagnosis of back pain on VA examination in January 1998. 

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the claimant is entitled to the benefit of 
the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  Accordingly, the Board 
concludes that a back disorder, independent and unrelated to 
scoliosis, was incurred during active service.


ORDER

Entitlement to service connection for a back disorder is 
granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

